
	
		I
		111th CONGRESS
		1st Session
		H. R. 4333
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Farr (for
			 himself, Mr. Putnam,
			 Ms. Richardson,
			 Mr. Blumenauer,
			 Mr. Kagen,
			 Mr. Michaud,
			 Ms. Jackson-Lee of Texas,
			 Mr. Hinchey,
			 Ms. Matsui,
			 Ms. Wasserman Schultz,
			 Mr. Moran of Virginia,
			 Mr. Costa,
			 Mr. Serrano,
			 Mr. Courtney,
			 Ms. Hirono, and
			 Mrs. Capps) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to improve the health and well-being of school children, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Children’s Fruit and Vegetable Act of
			 2009.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)Children eat less
			 than half of the daily fruits and vegetables recommended for good health by the
			 2005 Dietary Guidelines for Americans. To meet those guidelines designed to
			 promote the health of children and to lower their risks of chronic disease and
			 obesity, children need to double their fruit and vegetable intake. According to
			 the background and purpose of those guidelines many specific disease and
			 conditions are linked to poor diet and that nutrient supplements cannot replace
			 a healthful diet. The report notes that an array of evidence points to
			 beneficial health effects from the increased intake of fruits and
			 vegetables.
				(2)Published analysis
			 of the 2005 Dietary Guidelines for Americans notes that increased intakes of
			 fruit, vegetables, are likely to have important health benefits for most
			 Americans. For this reason, the Secretary of Agriculture should engage in
			 effective marketing, communications, and training focused on sharing best
			 practices that result in school children eating more fruits and
			 vegetables.
				(3)Schools
			 participating in the national school lunch program established under the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the
			 school breakfast program established under the Child Nutrition Act of 1966 (42
			 U.S.C. 1771, et seq.) are required to serve meals that are consistent with the
			 most recent Dietary Guidelines for Americans published under section 301 of the
			 National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341).
			 However, Nutrition Standards and Meal Requirements for the National School
			 Lunch Program and the School Breakfast Program, have not been updated since
			 1995.
				(4)Most schools participating in school meal
			 programs currently serve meals that contain fewer fruits and vegetables than
			 recommended by the Dietary Guidelines for Americans published in 2005 under
			 section 301 of the National Nutrition Monitoring and Related Research Act of
			 1990 (7 U.S.C. 5341).
				(5)The Institute of Medicine’s publication
			 entitled School Meals: Building Blocks for Healthy Children Report (October 20,
			 2009), recommends that (1) the amount of fruit served in school breakfast be
			 doubled to one cup, and (2) the amount of fruits and vegetables in school lunch
			 be doubled to one cup of fruit and one cup of vegetables every day, and that
			 the variety of vegetables served be increased, emphasizing dark green and
			 orange vegetables. The Institute of Medicine’s recommendations will align the
			 National School Breakfast and Lunch Programs with the Dietary Guidelines for
			 Americans published in 2005 under section 301 of the National Nutrition
			 Monitoring and Related Research Act of 1990 (7 U.S.C. 5341) and promote
			 children’s health. The Institute of Medicine’s report also recognizes that
			 improving the quality of school meals, such as adding more fruits and
			 vegetables, will require additional cafeteria equipment, such as refrigeration,
			 salad bar, and fruit and vegetable bars.
				(6)An important goal
			 of the Federal school lunch and breakfast programs should include improving the
			 eating habits of children so they can meet recommendations set forth in the
			 most recent version of the Dietary Guidelines for Americans.
				(7)According to a
			 University of California-Los Angeles School of Public Health study published in
			 2007 (Public Health Nutrition 10:1490–1496) by Dr. Wendelin Slusser, M.D., et
			 al. and later confirmed by additional research presented by Dr. Havinder
			 Sareen, PhD, MPH to the Centers for Disease Control and Prevention in February
			 2009, children who have access to salad bars or fruit and vegetable bars in
			 their school cafeteria eat more fruits and vegetables.
				(8)According to the
			 U.S. Department of Agriculture only approximately 3 percent of fruits and
			 vegetables purchased for the school lunch program through the Agricultural
			 Marketing Services commodity purchase program are fresh. The Secretary of
			 Agriculture is piloting a fresh-cut sliced apple program to test the
			 feasibility of purchasing, under authority of section 32 of Public Law 74–320,
			 as amended (7 U.S.C. 612c), a wide variety of fresh-cut fruits and vegetables
			 for school meal programs. According to the Agricultural Marketing Service press
			 release from September 17, 2009, the fresh-cut sliced apple pilot program is a
			 tremendous achievement and is extraordinarily popular with schools. The
			 Secretary plans to expand the fresh-cut apple program and pilot test a baby
			 carrot program during the Fall of 2009.
				(9)The American
			 Recovery and Reinvestment Act of 2009 (ARRA) (Public Law 111–5) provided a one
			 time investment of $100 million for equipment assistance to school food
			 authorities participating in the National School Lunch Program. This is the
			 first Federal infrastructure investment for cafeteria equipment in 25 years.
			 Total requests from schools for cafeteria equipment through the ARRA exceeded
			 $650 million indicating a strong unmet need for Federal support to help schools
			 for equipment that lends itself to improving the quality of school food service
			 meals that meet the Dietary Guidelines.
				(10)The Fresh Fruit
			 and Vegetable Program established under Section 19 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769a, et seq.) has demonstrated
			 successfully that children like fresh fruits and vegetables and will increase
			 their consumption when a variety of high quality fresh fruits and vegetables
			 are available to them in school.
				(11)Policy
			 initiatives, such as the Fresh Fruits and Vegetable Program, which are designed
			 to improve the school food environment and children’s eating habits, should be
			 reinforced with training and technical assistance for schools to improve
			 program effectiveness.
				(b)PurposeThe purpose of this Act is to establish a
			 national strategy to improve the nutritional quality of school meals served by
			 schools participating in the school lunch program established under the Richard
			 B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the school
			 breakfast program established under established under the Child Nutrition Act
			 of 1966 (42 U.S.C. 1771 et seq.) by increasing access to and consumption of
			 fruits and vegetables by children enrolled in the schools through—
				(1)the promotion of
			 the use of salad bars, or fruit and vegetable bars, as a strategy to increase
			 children’s fruit and vegetable consumption;
				(2)the expansion of the amount of fruits and
			 vegetables purchased by the Secretary of Agriculture for use in school meals,
			 emphasizing fruits and vegetables that are popular with students;
				(3)effective training and technical
			 assistance, emphasizing best practices, that will—
					(A)improve the
			 implementation of the Fresh Fruit and Vegetable Program under section 19 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769a); and
					(B)increase the
			 availability and consumption of fruits and vegetables in school meals;
					(4)infrastructure
			 investment for purchasing cafeteria equipment specifically targeted for
			 increasing access to fruits and vegetables and improve the quality of school
			 food service meals that meet the most recent Dietary Guidelines for Americans
			 published under section 301 of the National Nutrition Monitoring and Related
			 Research Act of 1990 (7 U.S.C. 5341); and
				(5)improving the
			 quality of school meals.
				3.DefinitionIn this Act, the term
			 Secretary means the Secretary of Agriculture.
		4.Increasing access
			 to fruits and vegetables in school cafeteriasSection 18 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769) is amended by adding at the end the
			 following—
			
				(j)Establishing
				salad bars and fruit and vegetable bars
					(1)Marketing and
				communications planNot later
				than 90 days after the date of enactment of the
				Children’s Fruit and Vegetable Act of
				2009, the Secretary shall establish and implement a plan to
				promote the use of salad bars or fruit and vegetable bars in schools
				participating in the school lunch program established under this Act.
					(2)Training and
				technical assistance
						(A)In
				generalIn carrying out the plan described in paragraph (1), the
				Secretary shall provide training and technical assistance to State educational
				agencies and schools on how to offer salad bars or fruit and vegetable
				bars.
						(B)Comprehensive
				guidanceIn providing the training and technical assistance
				described in subparagraph (A), the Secretary may use relevant guidance provided
				in the publication of the Secretary entitled Fruits and Vegetables Galore:
				Helping Kids Eat More (2004).
						(3)Infrastructure
				investment
						(A)In
				generalIn carrying out the plan described in paragraph (1), the
				Secretary shall develop a program to provide grants to State educational
				agencies to encourage schools in such agencies to purchase equipment and modify
				facilities for the purpose of setting up and operating salad bars or fruit and
				vegetable bars.
						(B)Allocation to
				State educational agenciesThe Secretary shall allocate funds to
				each State educational agency in accordance with a formula developed by the
				Secretary, which shall provide for reallocation of unused funds after the end
				of each fiscal year.
						(C)ApplicationTo receive a grant under this subsection, a
				State educational agency shall submit to the Secretary an application at such
				time, in such manner, and containing such information as the Secretary may
				require.
						(D)State
				educational agency required uses of fundsEach State educational agency receiving a
				grant under this subsection shall use the grant funds to—
							(i)award schools in such State educational
				agency a one-time payment equal to the anticipated cost of setting up and
				operating a salad bar or fruit and vegetable bar, or $7,500, whichever is less;
				and
							(ii)shall impose
				appropriate audit and reporting requirements, and other procedures to ensure
				that funds provided to schools by the agency under this subsection have been
				properly used and shall recover unused funds, as appropriate.
							(4)Evaluation and
				reportNot later than 18 months following the establishment and
				execution of the plan described in paragraph (1), the Secretary shall prepare
				and submit a report to the Committee on Education and Labor, the Committee on
				Agriculture, and the Committee on Appropriations, of the House of
				Representatives, and the Committee on Appropriations, the Committee on
				Agriculture, Nutrition, and Forestry, of the Senate, which describes—
						(A)how the plan has
				been executed; and
						(B)the number of
				schools that have new salad bars or fruit and vegetable bars as a result of
				such plan.
						(5)Mandatory
				spending
						(A)In
				generalOut of the funds in the Treasury not otherwise
				appropriated, the Secretary of Treasury shall provide to the Secretary of
				Agriculture by October 15 of each of fiscal years 2011 through 2012 the amount
				of $10,000,000 and the Secretary of Agriculture shall accept and use such funds
				to implement this subsection.
						(B)Additional
				authorization of appropriationsThere are authorized to be
				appropriated, in addition to the mandatory funding under subparagraph (A) for
				each of the fiscal years listed in such subparagraph, such sums as are
				necessary to carry out this subsection, to remain available until
				expended.
						.
		5.Identifying and
			 Removing Barriers to the Purchase of Perishable Fruits and Vegetables
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary shall establish
			 and implement a plan to identify and remove barriers to facilitate the
			 equitable purchase of fruits and vegetables within the procurement and
			 distribution systems administered by Secretary, acting through the Agricultural
			 Marketing Service of the Department of Agriculture.  The plan shall seek to
			 identify and remove barriers to the equitable purchase of fruits and vegetables
			 at all levels of the procurement and distribution systems, including any
			 barriers related to the initial surveys, bidding, transportation, handling,
			 storage, and delivery to schools.
			(b)Evaluation and
			 ReportNot later than 1 year
			 after the date of the enactment of this Act, the Secretary shall evaluate and
			 report to the appropriate committees of Congress recommendations to reduce or
			 eliminate the barriers identified pursuant to subsection (a).
			6.Best practices to
			 improve effectiveness of fresh fruit and vegetable programSection 19(i)(6)(A) of the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1769a) is amended to read as
			 follows:
			
				(A)In
				generalOf funds made available to carry out this section for a
				fiscal year, the Secretary may use not more than $500,000 for administrative
				costs of carrying out this program, including national and regional training
				conferences emphasizing sharing best practices, and providing technical
				assistance. Such training programs may also include strategies and best
				practices for increasing access to fresh fruits and vegetables in other school
				meals
				programs.
				.
		7.Improving the
			 quality of school meals through rulemakingNot later than 24 months after the date of
			 receiving the review initiated by the National Academy of Sciences, Institute
			 of Medicine in February 2008 of the National School Lunch and School Breakfast
			 Program Meal Patterns and Nutrient Standards authorized under the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1751), the Secretary shall
			 promulgate a final rule updating the nutrition standards and meal requirements
			 for school meal programs in a manner consistent with the findings of such
			 review.
		8.Equipment
			 assistance grants
			(a)Program
			 authorizedFrom the amount
			 appropriated under subsection (e), the Secretary shall provide funds to States,
			 according to the allocation formula described in subsection (b), for the
			 purpose of awarding grants, on a competitive basis, to school food authorities
			 to provide equipment assistance to schools participating in the school lunch
			 program established under the Richard B. Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.).
			(b)Allocation
			 Formula
				(1)In
			 generalFrom the amount appropriated under subsection (e), the
			 Secretary shall allocate funds to States in a manner proportional with each
			 State’s administrative expense allocation under section 7(a)(2) of the Child
			 Nutrition Act of 1966 (42 U.S.C. 1776(a)(2)).
				(2)ReallocationIf a State does not receive funds under
			 this subsection, the Secretary shall reallocate such funds to other States in
			 amounts the Secretary determines necessary.
				(c)Applications
				(1)StatesTo qualify to receive an allocation of
			 funds under this section, a State shall submit an application to the Secretary
			 at such time, in such manner, and containing such information as the Secretary
			 may require.
				(2)School food
			 authoritiesTo qualify to receive a grant under this section, a
			 school food authority shall submit an application to the applicable State at
			 such time, in such manner, and containing such information as the State may
			 require. Such application shall demonstrate to the State that such school food
			 authority serves schools that have a need for equipment assistance.
				(d)PriorityIn
			 awarding grants under this section, a State shall give priority to school food
			 authorities that have, under the jurisdiction of such authorities, schools in
			 which not less than 50 percent of the students are eligible for free or reduced
			 price lunches under the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1751 et seq.).
			(e)Authorization of
			 appropriations and AppropriationOut of any moneys in the Treasury not
			 otherwise appropriated, the Secretary of the Treasury shall provide to the
			 Secretary $100,000,000 to carry out this section, to remain available until
			 expended.
			(f)DefinitionIn this section, the term
			 equipment means any equipment needed to prepare, process, and
			 store food for the school lunch program established under this Act.
			9.Farm to school
			 program
			(a)AmendmentThe Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1751 et seq.) is amended by inserting after section 19,
			 the following:
				
					19A.Farm-to-school
				program
						(a)In
				generalFrom the amount
				appropriated under subsection (h), the Secretary shall carry out a program
				provide assistance, through competitive matching grants and technical
				assistance, to schools and nonprofit entities to carry out farm-to-school
				programs that improve access to local foods in schools and institutions
				participating in programs under this Act and section 4 of the Child Nutrition
				Act of 1966 (42 U.S.C. 1773) through farm to school activities, including the
				purchase of local food, establishment of effective relationships between school
				and institutional food service providers, distributors, and producers or groups
				of producers, school gardens, appropriate equipment, and the provision of
				training and education.
						(b)Purposes of
				farm-to-School programsFarm-to-school programs are designed
				to—
							(1)improve the
				nutritional health and well being of children;
							(2)procure healthy local foods from small and
				medium-sized farms for meals at eligible schools and institutions;
							(3)support
				experiential nutrition education activities and curriculum planning that
				incorporates the participation of school children in farm and garden-based
				agricultural education activities;
							(4)develop a
				sustained commitment to farm to school projects in the community by linking
				schools and institutions, State and local agencies including Indian Tribal
				Organizations, institutions of higher education, agricultural producers,
				parents, community garden groups and other community stakeholders; and
							(5)increase farm
				income by facilitating farmers’ access to institutional markets including
				schools.
							(c)Grants
							(1)Competitive
				basisA grant under this section shall be awarded on a
				competitive basis.
							(2)Types of
				grantsA grant under this section may be—
								(A)an implementation
				grant to support the cost of implementing a farm-to-school program;
								(B)a training and technical assistance grant
				to provide the training, operational support, information, and access to
				resources necessary to implement a success farm-to-school program; or
								(C)a planning grant
				to support the cost of conducting research, identifying resources, and
				developing partnerships to design a successful and sustainable farm-to-school
				program.
								(3)AmountThe total amount provided under this
				section to a grant recipient shall not exceed—
								(A)in the case of an
				implementation or training and technical assistance grant, $100,000; and
								(B)in the case of a
				planning grant, $25,000.
								(4)TermA
				grant under this section may not be awarded for a period of more than—
								(A)in the case of an implementation or
				training and technical assistance grant, 2 years; and
								(B)in the case of a
				planning grant, 1 year.
								(5)Cost
				share
								(A)In
				generalThe amount of a grant made under this section shall not
				exceed 75 percent of the cost of—
									(i)in the case of an
				implementation grant, implementing a farm-to-school program;
									(ii)in the case of a training and technical
				assistance grant, providing the training, operational support, information, and
				access to resources necessary to implement a success farm-to-school program;
				and
									(iii)in the case of a
				planning grant, conducting research, identifying resources and developing
				partnerships to design a successful and sustainable farm-to-school
				program.
									(B)Non-Federal
				supportA grant recipient under this section shall be required to
				provide not more than 25 percent of the cost of the applicable activities
				described in subparagraph (A) in the form of cash or in-kind contributions
				(including facilities, equipment, training, or services provided by State and
				local governments and private sources).
								(d)EvaluationAn grant recipient under this section shall
				agree to cooperate in an evaluation carried out by the Secretary.
						(e)Regional
				balanceIn making awards and providing technical assistance under
				this section, the Secretary shall to the maximum extent practicable,
				ensure—
							(1)geographical
				diversity; and
							(2)equitable
				treatment of urban, rural, and tribal communities.
							(f)Technical
				assistance
							(1)Technical
				assistance by SecretaryThe
				Secretary shall provide grant recipients technical assistance and information
				to further the purposes of this section.
							(2)Training and
				Technical assistance grants
								(A)In
				generalIn the case of a recipient of a training and technical
				assistance grant under this section, the recipient shall use the funds
				available under the grant to provide training and technical assistance to an
				entity, including an institution of higher education, that desires to implement
				a farm-to-school program.
								(B)Training and
				technical assistance activitiesThe training and technical
				assistance shall—
									(i)be provided under
				such terms as the Secretary may require; and
									(ii)include providing the training, operational
				support, information, and access to resources necessary to implement a success
				farm-to-school program.
									(g)Proposals
							(1)Requirement for
				applicantsAn applicant that desires to receive a grant under
				this section shall submit to the Secretary a proposal at such time, in such
				manner, and containing such information as the Secretary may require.
							(2)Proposal review
				criteriaIn making awards
				under this subsection, the Secretary shall form review panels described in
				paragraph (3) to evaluate proposals submitted pursuant to paragraph (1) based
				on the extent to which the proposed program—
								(A)makes local food
				products available on the menu of the school or institution;
								(B)benefits local
				small and medium-sized farms;
								(C)incorporates
				experiential nutrition education;
								(D)serves schools and
				eligible institutions with a high proportion of children who are eligible for
				free and reduced price lunches;
								(E)demonstrates
				collaboration between schools or institutions, non-governmental and
				community-based organizations, farmer groups, and other community
				partners;
								(F)demonstrates the
				potential for long-term program sustainability;
								(G)includes adequate
				and participatory evaluation plans; and
								(H)meets such other
				related criteria as the Secretary may determine relevant.
								(3)Competitive
				award selectionIn forming review panels to evaluate proposals
				submitted pursuant to paragraph (1), the Secretary shall include—
								(A)representatives of
				schools and eligible institutions;
								(B)registered dietitians;
								(C)operators of small
				and medium-sized farms;
								(D)public
				agencies;
								(E)non-governmental
				and community-based organizations with expertise in local food systems and farm
				to school programs; and
								(F)other appropriate
				parties as determined by the Secretary.
								(h)FundingBeginning
				on October 1, 2010, out of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary of
				Agriculture to carry out this subsection $10,000,000 each fiscal year, to
				remain available until expended.
						(i)DefinitionFor
				purposes of this section, the term institution of higher
				education has the meaning given such term in section 101 of the Higher
				Education Act of 1965 (20 U.S.C.
				1001).
						.
			(b)Conforming
			 amendmentSection 18 of the Richard B. National School Lunch Act
			 (42 U.S.C. 1769) is amended by repealing subsection (g).
			
